Citation Nr: 0737955	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from November 1984 to 
September 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

This case was previously before the Board in December 2003, 
wherein the veteran's claim of entitlement to an increased 
disability rating was remanded for additional development of 
the record.  The case has been returned to the Board for 
appellate consideration.


FINDING OF FACT

The veteran's bilateral pes planus is productive of pain of 
the feet, but there are no objective clinical indications 
that he also has marked deformity, swelling on use, or 
callosities.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5276 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2001, August 2004, March 2005, and August 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his claim for an 
increased disability rating.  These letters also informed him 
of his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim. 

In addition, the August 2006 letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The veteran's bilateral pes planus is currently rated as 10-
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under this Code, a 10 percent rating is assigned, 
regardless of whether the condition is unilateral or 
bilateral, if there is moderate pes planus with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, and pain on manipulation and use of 
the feet.  A 20 percent rating for unilateral flat foot or a 
30 percent rating for bilateral flat foot requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating is most appropriate, and that a 
higher rating is not warranted.  38 C.F.R. § 4.7.  The 
objective evidence of record does not show that the veteran 
has severe impairment or symptoms such as marked deformity, 
accentuated pain on manipulation and use, or swelling as a 
result of his bilateral pes planus.  The Board notes that his 
bilateral pes planus was described as "moderate" upon VA 
examination in April 2005.  While the veteran experiences 
pain and slight tenderness to palpation, there was no 
objective evidence of antalgic gait, abnormal weight-bearing, 
instability, or weakness.  According to the examination 
report, there was also no evidence of redness or warmth, skin 
breakdown, unusual shoe wear pattern, or unusual skin or 
vascular changes.  Likewise, there was no evidence of 
significant deformity or muscle atrophy, nor was there 
evidence of joint inflammation and range of motion of the 
toes and ankles was normal and without pain.  The veteran 
reported that he wears orthotic inserts in his shoes for his 
bilateral pes planus, and had pain on prolonged standing and 
ambulation.  The VA examiner pointed out that there were no 
objective manifestations demonstrative of disuse or 
functional impairment due to pain.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent evaluation.

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain and weakness.  However, there is no 
evidence of abnormality and the pain he experiences due to 
his bilateral pes planus is adequately accounted for in his 
currently assigned disability evaluation.  Thus, there is no 
objective clinical indication he has other symptoms causing 
additional functional limitation to a degree that would 
support a higher disability rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  There is no 
probative indication his bilateral pes planus, standing 
alone, caused marked interference with his employment 
or necessitated frequent periods of hospitalization as to 
render impractical the application of normal rating schedule 
standards.  So there is no basis for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for 
bilateral pes planus, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for a rating higher than 10 percent for bilateral 
pes planus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


